The Honorable Mike Beebe State Senator 211 Arch Searcy, Arkansas  72143
Dear Senator Beebe:
This is in response to your request for an opinion on the following question:
      Does Arkansas Code 12-26-104 (Supp. 1987) or any other law require the release of a person who has been incarcerated for one year in an intermediate/long-term correctional detention facility?
In my opinion, the answer to your question is "no".
Resolution of your question must turn upon the interpretation of A.C.A. 12-26-104 (Supp. 1987) only, as there appears to be no other relevant statute or interpretive case law.  That provision establishes a Criminal Detention Facilities Review Commission. Subsection (g) thereof defines relevant terms and provides in pertinent part:
(g)  As used in this section:
*          *          *
     (4)  "Criminal detention facility" means any institution in which prisoners may be held for any length of time whatsoever, including county-city jails, regional jails, or any type of temporary holding facility. . . .
     (6)  "Short-term facility" means any institution operated by a local unit of government in which persons may be incarcerated from time of intake up to sixty (60) days.
     (7)  "Intermediate/long term facility" means a criminal detention institution in which prisoners may be held from time of intake through a one-year period.
     (8)  "Twenty-four hour or overnight facility" means any institutions operated by a local government in which persons may be incarcerated up to twenty-four hours.  (Emphasis added).
It should be noted as an initial matter that A.C.A. 12-26-104(g) is a definitional subsection, and does not expressly set time limits for incarceration of local prisoners.
In my opinion, subsection (4) was intended as the broadest term, and is to encompass each facility described in subsection 6, 7, and 8.  In both subsections (6) and (8), the time of incarceration is defined as "up to" a certain time.  Conversely, subsection (7) uses the phrase "through a one-year period", indicating  that the time of incarceration can go beyond a one year period.  (See, Websters New Collegiate Dictionary at p. 921 (1972), defining "through" as "across" or "beyond".)  If the legislature had intended to define an intermediate/long-term facility" as meaning only those facilities where prisoners may be incarcerated for "up to" one year, this result could easily have been achieved.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.